Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 1 of 13

12/31/2020

Android Engineer - Revenue (Ad Products)

Skip to main content
wv Careers
e Jobs (httos://careers.twitter.com/en/jobs.html)

e University (https://careers.twitter.com/en/university.html)
« Tweep life (httos://careers.twitter.com/en/tweep-life. html)

Q
Android Engineer - Revenue
(Ad Products)

 

 

 

 

Locations

New York City, Seattle, San Francisco, Washington, Miami, Remote US

This role accepts applications for work in the locations as noted above. Roles listing
‘Remote US' as a location are not currently available in the following states:
Colorado, lowa, and Louisiana.

Company description

Ad Products is responsible for bringing you all the features of Twitter to Android. This
team impacts hundreds of millions of users, which brings with it interesting product
and technical challenges at that scale. We keep development lightweight and agile,
make data driven decisions, and release with high quality and velocity.

Job description

Who We Are:

Our team loves using the latest mobile technologies for all features of twitter.com
(http:/twitter.com/), which includes timelines, tweets, GIF search and more. We've
recently delivered the new Home Timeline, Moments, GIF Search, Polls, Highlights,

https://careers.twitter.com/en/work-for-twitter/202011/306d322e-d7e4-4¢73-8982-b8a7 32e2 1d69/ 1 eebad2b-Sba8-40de-94ce-e26036734645.himVandr... 1/6
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 2 of 13
12/31/2020 Android Engineer - Revenue (Ad Products)
Group DM's and we're working on a brand new mobile web experience. On the
mobile team you have the opportunity to have significant ownership and impact over
major user-facing features that hundreds of millions of people love to use.

What You'll Do:

As part of the Mobile team you'll be responsible for bringing some of our core
products to Android (home timeline / trends / search / tweet anatomy / detail pages).
You'll build compelling new experiences in feature areas such as Search, Moments,
DMs and more. You will use your in-depth knowledge of all things Android to craft
new Twitter features that are uniquely Android-based.

Qualifications

Who You Are:

You're an experienced mobile engineer looking to make Twitter for Android one of the
best mobile experiences out there. You're someone who excels at user-centric
product development and has a passion for making beautiful, smooth, delightful
mobile experiences.

If this sounds like you, you probably have:

© Top-notch programming skilis in an object-oriented language like Java or C++

e Previous experience developing mobile applications (on Android)

* Experience implementing new features and optimizing éxisting ones

* Technical depth that allows you to rapidly fix bugs and solve problems

« Experience working closely across a variety of teams including product
management, interaction designers, and engineers

« A detailed approach to writing test cases

¢ Advocacy of the principles of accessibility and the ability to build interfaces
accessible to users with disabilities

« Knowledge of core CS concepts such as: common data structures and
algorithms, profiling/optimization

Requirements:

¢ Previous experience developing mobile applications on Android (Java or Kotlin)
¢ BS or MS in Computer Science or equivalent work experience

https://careers.twitter,com/en/work-for-twitter/202011/306d322e-d7e4—4c73-8982-b8a732e2 1d69/1eebad2b-5Sba8-40de-94ce-e26c36734645,himiandr... 2/6
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 3 of 13
12/31/2020 Android Engineer - Revenue (Ad Products)

Additional information

We are committed to an inclusive and diverse Twitter. Twitter is an equal opportunity
employer. We do not discriminate based on race, color, ethnicity, ancestry, national
origin, religion, sex, gender, gender identity, gender expression, sexual orientation,
age, disability, veteran status, genetic information, marital status or any legally
protected status.

San Francisco applicants: Pursuant to the San Francisco Fair Chance Ordinance, we
will consider for employment qualified applicants with arrest and conviction records.

Engineering hiring process
Step 1

Once your application is received, a recruiter will reach out pending your
qualifications are a match for the role.

Step 2

If your background is a match, you may have 1-2 technical phone interviews or be
given the chance to provide a work sample depending on the role.

Step 3

If the phone interviews go well or your work sample is strong, the final step includes
interviews with 5-6 people via a video conference call.

Application

Resume (required)
Drag and drop to add your resume (.pdf, .doc, .docx, .rtf)
| Browse files | Choose File |No file chosen

Personal information

 

 

 

First name (required)
Last name (required)
Email (required) |
Phone number (required)
Country (required)

| | Select v |
https://careers.twitter.com/en/work-for-twitter/202011/306d322e-d7e4-4c73-8982-bBa732e2 1d69/1 eabad2b-Sbab-40de-94ce-e26036734645.htmi/andr... 3/6

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 4 of 13
12/31/2020 Android Engineer - Revenue (Ad Products)

 

 

 

 

Email Confirm (required)
Have you previously worked/do you currently work for Twitter? (required)

 

 

 

| Select v |

 

 

 

 

lf yes, please provide estimated dates you were employed and your Twitter email.

If you have a design portfolio, GitHub, and/or a personal website, please provide the

 

 

 

 

link (and passwords if needed).
Are you authorized to work in the country in which this job is offered? (required) O
YesONo

Will you now or in the future require Twitter’s sponsorship to continue or extend your
current work authorization status? (required) OYesONo

If yes, what is your current immigration status and when does your current

 

 

 

 

status/work authorization expire?
“Twitter does not accept any unsolicited resumes from recruiting agencies and will
not pay fees associated with any such resumes. Agencies, please do not send
resumes to any Twitter location, employee, or email address.*

 

Privacy and data

Twitter cares about your privacy and protecting your data. Please click the privacy
policy link and acknowledge you have read and understood how Twitter treats your
privacy and your data.

Privacy Policy - | have read and acknowledge Twitter's Applicant and Candidate
Privacy Policy. (required)

Read Twitter's Applicant and Candidate Privacy Policy here

(https://careers. twitter com/en/privacy.htm!).

 

OConfirmed

Would you like to receive email communication from Twitter about career
opportunities? You may unsubscribe at any time. (required) OYesONo

Analytics - May we use personal data from your resume and application to analyze
and improve the Twitter hiring experience? (required) CYesONo

htips://careers.twitter.com/en/work-for-twitler/202011/306d322e-d7e4-4073-8982-b8a732e2 1d69/1eebad2b-5baS-40de-94ce-e26c36734645.htmi/andr... 4/6
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 5 of 13
12/31/2020 Android Engineer - Revenue (Ad Products)

Applicant Data - You have a choice. Can we keep your personal data for both the job

you are applying for and any other Twitter jobs that we feel you may be a match for?

If you choose yes we will retain your personal data for a period of twelve months to
consider you for other job opportunities at Twitter. (required) OYesONo

U.S. Equal Employment Opportunity information (Completion
is voluntary)

At Twitter, we have a bold aspiration to reach every person on the planet. We believe
that goal is more attainable with a team that understands and represents different
cultures and backgrounds and we are committed to an inclusive and diverse Twitter.
This is where you come in! Please take a few minutes to provide us with your
information. You are not required to provide this information and you may select
“Decline to Disclose”. Your decision to provide information {or not) will not affect your
employment or opportunities at Twitter. Twitter is an equal opportunity employer. We
do not discriminate based on race, color, ethnicity, ancestry, national origin, religion,
sex, gender, gender identity, gender expression, sexual orientation, age, disability,
veteran status, genetic information, marital status or any legally protected status.
Pursuant to the San Francisco Fair Chance Ordinance, and other similar local laws,
we will consider for employment qualified applicants with arrest and conviction
records.

Gender

 

 

| Select v

 

 

Gender Identity

 

 

| Select v

 

 

Race/Ethnicity

 

 

| Select v

 

Sexual Orientation

 

 

| Select v

 

 

Veteran Status

 

 

| Select v

 

 

 

https://careers. twitter. com/en/work-for-twitter/202011/306d322e-d7e4-4c73-8982-b8a732e21d69/ 1eebad2b-Sbab-d0de-94ce-e26¢367394645.htmiandr... 5/6
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 6 of 13
12/31/2020 Android Engineer - Revenue (Ad Products)
Twitter is committed to working with and providing access and reasonable
accommodation to applicants with mental and/or physical disabilities. If you think you
may require an accommodation for any part of the recruitment process, please send
a request to: accommodation@twitter.com. All requests for accommodations are
treated discreetly and confidentially, as practical and permitted by law.

[ Apply |

Read Twitter's Applicant and Candidate Privacy Policy here
(https://careers. twitter com/en/privacy.html).

 

U.S. Equal Employment Opportunity information (Completion
is voluntary)

Voluntary Information

Privacy and data

© 2020 Twitter, Inc.

Cookies (https://help.twitter.com/rules-and-policies/twitter-cookies)
Privacy (https:/Awitter.com/privacy)

Terms and conditions (https: //twitter.com/tos)

hitps://careers.twitter.com/en/work-for-twitter/202011/306d322e-d7 e4-4c73-8982-b8a7 3262 1d69/ 1 eabad2b-5ba8-40de-94ce-e26c36734645.htmi/andr... 6/6
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 7 of 13

12/31/2020

User Researcher, Stay Informed

Skip to main content

WY careers
e Jobs (https://careers.twitter.com/en/jobs.html)
e University (https://careers.twitter.com/en/university.html)
e Tweep life (httos://careers.twitter.com/en/tweep-life.html)}

Q
User Researcher, Stay
Informed

 

 

 

 

Locations

Sunnyvale, Remote US, Atlanta, Miami, Washington, New York City

This role accepts applications for work in the locations as noted above. Roles listing
‘Remote US' as a location are not currently available in the following states:
Colorado, iowa, and Louisiana.

Company description

Twitter is committed to serving the public conversation by helping users stay
informed and discuss what matters. In order to better facilitate the public
conversation, we are seeking a Senior Researcher to be a part of the team. Our
research helps inspire, design, and build the products that fuel Twitter's mission to
give everyone the power to create and share ideas and information instantly, without
barriers. Research has a direct impact on product strategy, roadmaps, and the
detailed design of new experiences that help users stay up to date with what matters
most to them and connect to others with shared interests. We are part of a !arger
design and research team that is full of amazingly talented and fun people who are
passionate about Twitter's ability to help people see beyond themselves and connect
with the larger world in a meaningful way.

https://careers. twitter. com/en/work-for-twitter/202009/ 16624 194-722d-4103-8dab-bedefa968Gab/i6327888-52e2-4fe8-b89c-d877cehGea45.himi/user-r... 1/7
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 8 of 13
42/31/2020 User Researcher, Stay Informed

Job description

As a senior member of our Research team you will help our partners internalize the
customer's experience. In this role, you will identify and create understanding of the
problems our users are trying to solve and develop empathy for our customer’s
stated and unstated product needs. You'll work closely with Product, Engineering and
Design to identify better ways to address the goals of new and existing customers,
build engaging product experiences and grow Twitter's user base.

You will accomplish this by championing a customer-centered process that integrates
insights and feedback throughout the product development cycle. You will conduct
primary research, exploring the behaviors and motivations of our users through a
variety of research techniques and methods (i.e. field visits, ethnography, surveys
and usability tests). Your research will help us create a product experience that is
innovative, useful, usable, and delightful. You'll inspire change at all stages of product
development by delivering compelling, written, in-person and visual presentations on
your findings and influencing with an informed point of view.

Above all else, as a senior member you'll mentor junior members by investing your

energy and talents in supporting the career growth and development of the people on
your team.

Qualifications

Who You Are:

If this sounds like a fit for you, you probably have:

hitps://careers. twitter.com/en/work-for-twitter/202009/16624 194-722d-4103-8dab-be3efaS686ab/6327888-52e2-4fe8-b89c-d877ceh6es45.htmiluser-r... 2/7
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 9 of 13

12/31/2020

User Researcher, Stay Informed

Expertise in understanding and high quality execution of a variety of qualitative
and quantitative research methods and how to synthesize them together

Comfort working in a fast-paced and ambiguous environment while
simultaneously conducting end to end research reflective of industry and
established best practices

Exceptional project management skills and experience prioritizing and guiding
multiple internal and/or outsourced projects simultaneously from ideation to
completion

Ability to translate research findings into actionable takeaways; comfort
presenting analysis and recommendations to executive audiences and key
stakeholders across departments

Strong storytelling capabilities, you can bring research findings to life in creative
ways, utilizing excellent data visualization artifacts (storyboards, user flows,
journey maps)

Inquisitive mindset that fuels your desire to constantly learn, improve and
iterate, ability to turn business issues into the right research questions and
connect those questions across surface areas

Successful track record of building strong partnerships with product, research,
engineering and design teams/leaders and demonstrated ability to influence
decisions with insights and an informed point of view

Skilled at pursuing and guiding the best research approach including qualitative
and quantitative consumer insights programs that will create impactful insights
that empower decision

Knowledge and proficiency of the Twitter platform/experience and how it
compares to competitors across the global social media landscape.

Minimum Requirements:

https://careers. twitter.com/en/work-for-twitter/202009/16624 194-722d-4 103-B8dab-bedefa9686ab/6327888-52e2-4fe8-b8Sc-d877ces6e845.htmiluser-r... SIF
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 10 of 13
12/31/2020 User Researcher, Stay Informed

* 7+ years conducting research in a fast-paced product development
environment

« 2+ years conducting user experience research in a fast-paced product
development environment

¢ Proficiency with exce!, PowerPoint, keynote and G-suite

¢ BA/BS or Graduate degree in Human Computer Interaction, Cognitive or
Experimental Psychology, Computer Science, or a related field preferred

Additional information

We are committed to an inclusive and diverse Twitter. Twitter is an equal opportunity
employer. We do not discriminate based on race, color, ethnicity, ancestry, national
origin, religion, sex, gender, gender identity, gender expression, sexual orientation,
age, disability, veteran status, genetic information, marital status or any legally
protected status.

San Francisco applicants: Pursuant to the San Francisco Fair Chance Ordinance, we
will consider for employment qualified applicants with arrest and conviction records.

Engineering hiring process
Step 1

Once your application is received, a recruiter will reach out pending your
qualifications are a match for the role.

Step 2

lf your background is a match, you may have 1-2 technical phone interviews or be
given the chance to provide a work sample depending on the role.

Step 3

If the phone interviews go well or your work sample is strong, the final step includes
interviews with 5-6 people via a video conference call.

Application

hitps://careers.twitter.com/en/work-for-twitter/202009/16624 194-722d-4 103-8dab-be3efa9G86ab/16327888-52e2-4fe8-bB9c-d877cehbes45.himiluser-r... 4/7
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 11 of 13
12/31/2020 User Researcher, Stay Informed
Resume (required)
Drag and drop to add your resume (.pdf, .doc, .docx, .rtf)
Browse files | Choose File | No file chosen
Personal information

 

 

 

 

 

First name (required)
Last name (required)
Email {required}
Phone number (required) |
Country (required)

 

 

 

 

 

 

 

 

 

 

 

| Select v |

 

 

 

 

Email Confirm (required)
Have you previously worked/do you currently work for Twitter? (required)

 

 

 

 

 

| Select v |

 

 

 

lf yes, please provide estimated dates you were employed and your Twitter email.

lf you have a design portfolio, GitHub, and/or a personal website, please provide the

 

 

 

 

 

link (and passwords if needed).
Are you authorized to work in the country in which this job is offered? (required) O
YesONo

Will you now or in the future require Twitter's sponsorship to continue or extend your
current work authorization status? (required) OYesONo

If yes, what is your current immigration status and when does your current

 

 

 

 

status/work authorization expire?
*Twitter does not accept any unsolicited resumes from recruiting agencies and will
not pay fees associated with any such resumes. Agencies, please do not send
resumes to any Twitter location, employee, or email address.*

 

Privacy and data

Twitter cares about your privacy and protecting your data. Please click the privacy
policy link and acknowledge you have read and understood how Twitter treats your
privacy and your data.

https://careers.twitter.com/en/work-for-twitter/202009/1 6624 194-722d-4 103-8dab-beJefaS6s6ab/(6327888-52e2-41e8-b8Sc-d877ceS6e845.htmi/user-r... 5/7
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 12 of 13

12/31/2020

User Researcher, Stay Informed
Privacy Policy - | have read and acknowledge Twitter's Applicant and Candidate
Privacy Policy. (required)
Read Twitter's Applicant and Candidate Privacy Policy here
(httos://careers.twitter.com/en/privacy.html)}.

C)Confirmed
Would you like to receive email communication from Twitter about career
opportunities? You may unsubscribe at any time. (required) OYesONo
Analytics - May we use personal data from your resume and application to analyze
and improve the Twitter hiring experience? (required) OYesONo
Applicant Data - You have a choice. Can we keep your personal data for both the job
you are applying for and any other Twitter jobs that we feel you may be a match for?
If you choose yes we will retain your personal data for a period of twelve months to
consider you for other job opportunities at Twitter. (required) OYesONo

U.S. Equal Employment Opportunity information (Completion

is voluntary)

At Twitter, we have a bold aspiration to reach every person on the planet. We believe
that goal is more attainable with a team that understands and represents different
cultures and backgrounds and we are committed to an inclusive and diverse Twitter.
This is where you come in! Please take a few minutes to provide us with your
information. You are not required to provide this information and you may select
“Decline to Disclose”. Your decision to provide information (or not) will not affect your
employment or opportunities at Twitter. Twitter is an equal opportunity employer. We
do not discriminate based on race, color, ethnicity, ancestry, national origin, religion,
sex, gender, gender identity, gender expression, sexual orientation, age, disability,
veteran status, genetic information, marital status or any legally protected status.
Pursuant to the San Francisco Fair Chance Ordinance, and other similar local laws,
we will consider for employment qualified applicants with arrest and conviction
records.

Gender

 

 

| Select v

 

 

Gender Identity

 

 

[Select v

 

 

 

 

Race/Ethnicity

 

T

htips://careers.twitter.com/en/work-for-twitter/202009/16624 194-722d-4103-8dab-ba3efa9sa6ab/i6327888-52e2-dfe8-b89c-d877ce56e845.htmi/user-r... G/T
Case 1:21-cv-20684-UU Document 1-8 Entered on FLSD Docket 02/18/2021 Page 13 of 13
12/31/2020 User Researcher, Stay Informed

| Select v |

 

 

Sexual Orientation

 

 

| Select v

 

 

Veteran Status

 

 

| Select v |

 

 

 

Twitter is committed to working with and providing access and reasonable
accommodation to applicants with mental and/or physical disabilities. If you think you
may require an accommodation for any part of the recruitment process, please send
a request to: accommodation@twitter.com. All requests for accommodations are
treated discreetly and confidentially, as practical and permitted by law.

[ Apply |

Read Twitter's Applicant and Candidate Privacy Policy here
(hitps://careers twitter. com/en/privacy.himl).

 

 

U.S. Equal Employment Opportunity information (Completion
is voluntary)

Voluntary Information

Privacy and data

© 2020 Twitter, Inc.

 

Terms and conditions (httos://twitter.com/tos)

hitps://careers.twitter.corm/en/work-for-twitter/202009/ 16624 194-7 22d-4 103-8dab-be3efa968Gab/i6327688-52e2-4feB-b89c-d877ce56e845.himi/user-r... TIF
